
	
		I
		111th CONGRESS
		1st Session
		H. R. 1434
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2009
			Mr. Boozman
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  deduction for certain travel expenses of qualified emergency
		  volunteers.
	
	
		1.Short titleThis Act may be cited as the
			 Volunteer Firefighter/Emergency
			 Medical Service Gas Price Relief Act of 2009.
		2.Allowance of
			 deduction for travel expenses of emergency volunteers
			(a)In
			 generalPart VII of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 additional itemized deductions for individuals) is amended by redesignating
			 section 224 as section 225 and by inserting after section 223 the following new
			 section:
				
					224.Travel expenses
				of emergency volunteers
						(a)Allowance of
				deductionIn the case of a
				qualified emergency volunteer, there shall be allowed as a deduction for the
				taxable year an amount equal to the qualified travel expenses paid or incurred
				by the qualified emergency volunteer during the taxable year.
						(b)Dollar
				limitationThe amount allowed as a deduction under subsection (a)
				with respect to a qualified emergency volunteer for any taxable year shall not
				exceed $250.
						(c)Qualified
				emergency volunteerFor
				purposes of this section, the term qualified emergency volunteer
				means a volunteer who provides firefighting or emergency medical services in
				conjunction with a qualified volunteer emergency response organization (as
				defined in section 139B).
						(d)Qualified travel
				expensesFor purposes of this section, the term qualified
				travel expenses means—
							(1)the distance traveled by the qualified
				emergency volunteer in a motor vehicle (as defined in section 30(c)(2)) owned
				by such volunteer to and from a qualified volunteer emergency response
				organization (as defined in section 139B) or the scene of an emergency with
				respect to which such volunteer provides firefighting or emergency medical
				services, multiplied by
							(2)the standard
				mileage rate (as defined in section 170(i)).
							(e)Denial of double
				benefitNo deduction shall be
				allowed under subsection (a) for any expense for which a deduction or credit is
				allowed under any other provision of this
				chapter.
						.
			(b)Deduction
			 allowed whether or not taxpayer itemizes other deductionsSubsection (a) of section 62 of such Code
			 (defining adjusted gross income) is amended by inserting before the last
			 sentence the following new paragraph:
				
					(22)Travel expenses
				of emergency volunteersThe
				deduction allowed by section
				224.
					.
			(c)Clerical
			 amendmentThe table of
			 sections for part VII of subchapter B of chapter 1 of such Code is amended by
			 striking the item relating to section 224 and by inserting after section 223
			 the following new items:
				
					
						Sec. 224. Travel expenses of emergency
				volunteers.
						Sec. 225. Cross
				reference.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
